 Case 6:19-cv-01639-WWB-DCI Document 1 Filed 08/22/19 Page 1 of 6 PageID 1



                              IN THE UNITED STATES COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


AUSTIN BUTLER,
                                                     CASE NO:
        Plaintiff,
v.

OEM AUTO PARTS, LLC, a Florida Limited
Liability Company, and DOUGLAS INDRUNAS,
an individual,

      Defendant.
_________________________________________/

                       COMPLAINT AND DEMAND OF JURY TRIAL

        Plaintiff, AUSTIN BUTLER (hereafter” Plaintiff”), by and through the undersigned

counsel, files this Complaint against Defendants, OEM AUTO PARTS, LLC (“OEM”), and

DOUGLAS        INDRUNAS       (“INDRUNAS”)        (OEM and      INDRUNAS        are   collectively,

“Defendants”) and states as follows:

                                JURISDICTION AND VENUE

        1.      This is an action for damages and for declaratory relief, under the Fair Labor
Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the "FLSA") to recover
unpaid minimum wages, overtime wages, an additional equal amount as liquidated damages,
declaratory relief, other relief under Article X, Section 24 of the Florida Constitution and
reasonable attorney's fees and costs and relief as available under Florida common law.
        2.      The jurisdiction of the Court over this controversy is pursuant to 28 U.S.C. §1331
and the FLSA and supplemental jurisdiction pursuant to 28 U.S.C. §1367.
        3.      Venue is proper in this Court because OEM is headquartered in this Judicial

District.


                                            Page 1 of 6
 Case 6:19-cv-01639-WWB-DCI Document 1 Filed 08/22/19 Page 2 of 6 PageID 2



                                                PARTIES
        4.       Defendant OEM is a for profit company with its headquarters in Seminole County,
Florida.
        5.       Upon information and belief, Defendant INDRUNAS is the President, as well as

an owner, of OEM.

        6.       Plaintiff was "engaged in commerce" within the meaning of § 6 and § 7 of the
FLSA.
        7.       Plaintiff was an "employee" of Defendants within the meaning of the FLSA and
pursuant to common law.
        8.       Defendants were "employers" within the meaning of the FLSA and pursuant to
common law.
        9.       At all material times, OEM was, and continues to be, an "enterprise engaged in
commerce" within the meaning of the FLSA and pursuant to common law.
        10.      At all material times, Defendants conducted business in the state of Florida.
        11.      In all years relevant to this Complaint, including the years Plaintiff was employed
by Defendants, OEM grossed more than $500,000 in gross sales or revenues.

                                        STATEMENT OF FACTS
        12.      Plaintiff was employed by Defendants as a Repair Technician in Orange County
Florida, from approximately January 2013 through December 2017.
        13.      Plaintiff’s job duties consisted of repairing and restoring navigation radios acquired
by Defendants for resale.
        14.      Plaintiff was hired as an hourly employee and performed non-exempt work duties
for Defendants while serving as a Repair Technician.
        15.      Defendants also required Plaintiff to perform duties related to its website(s) and
logo(s).     This included, but was not limited to, initial design of multiple websites, daily
maintenance of such websites, content creation for such websites, and logo design work for OEM
and such websites (collectively “website work”).
        16.      If Plaintiff performed website work during normal business hours, he did it in
addition to his work as a Repair Technician for Defendants, and so he received his regularly hourly
rate of pay for such work.

                                              Page 2 of 6
 Case 6:19-cv-01639-WWB-DCI Document 1 Filed 08/22/19 Page 3 of 6 PageID 3



        17.    However, Plaintiff’s primary role and responsibility during normal business horus
was doing repair technician work. As a result, nearly all, if not all, the website work he was
required to perform on behalf of Defendants occurred outside of normal business hours or on his
days off.
        18.    Plaintiff was not paid anything for website work performed outside of normal
business hours or on his days off. Nevertheless, Defendants required him to do perform the website
work.
        19.    At all times, INDRUNAS was involved in the management and operations of
Defendant OEM.
        20.    INDRUNAS acted on behalf of OEM.
        21.    INDRUNAS also had control over the terms and conditions of Plaintiff’s
employment.
        22.    Plaintiff routinely worked between fifty (50) and seventy (70) hours per week
while employed by Defendants. Plaintiff should have been compensated at one and one half
times his regular rate for all hours Plaintiff worked for Defendants in excess of forty (40)
hours per week, as required by the FLSA.
        23.    With regards to the website work performed outside of business hours by Plaintiff,
or on Plaintiff’s days off, Plaintiff was not compensated whatsoever for such hours worked.
Defendants were required, in the very least, to pay Plaintiff minimum wage for all such hours
worked.
        24.    Defendants knew of should have known that Plaintiff was not properly
compensated for all hours worked.
        25.    Defendants actions were willful and with reckless disregard for the FLSA and the
Florida Constitution.
                        COUNT I-FLSA MINIMUM WAGE VIOLATIONS
        26.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1-
25 above.
        27.    Plaintiff was entitled to earn the statutory minimum wage rate for all hours worked
per week while employed as a non-exempt employee for Defendants.



                                            Page 3 of 6
 Case 6:19-cv-01639-WWB-DCI Document 1 Filed 08/22/19 Page 4 of 6 PageID 4



        28.      Plaintiff was entitled to receive the applicable statutory Florida minimum wage rate
for all hours worked during his employment with Defendants, pursuant to Section 206(a) of the
FLSA.
        29.      Plaintiff was entitled to receive the applicable statutory Florida minimum wage rate
for all hours worked during his employment with Defendant, pursuant to 29 C.F.R. S. 778.5.
        30.      Defendants failed to compensate Plaintiff at the applicable statutory minimum
wage rate for all hours worked per week during one or more workweeks.
        31.      Defendants were aware of the laws which required that its employees be paid at
least the statutory minimum wage for all hours worked per workweek.
        32.      Despite its knowledge of these laws, Defendants violated the FLSA's provision on
minimum wages (29 U.S.C. §206).
        33.      The foregoing conduct, as alleged, constitutes a willful violation of the FLSA
within the meaning of 29 U.S.C. 255(a).
        34.      As a result of Defendants’ intentional, willful and unlawful acts in refusing to pay
Plaintiff the proper minimum wages during one or more workweeks, Plaintiff has suffered
damages, and has incurred ongoing reasonable attorneys’ fees and costs.
        35.      Plaintiff is entitled to an award of reasonable attorney's fees and costs pursuant to
29 U.S.C. §216(b).
        WHEREFORE, Plaintiff respectfully requests that judgment be entered in his
favor against Defendants;
              a. Awarding Plaintiff his unpaid minimum wages as allowable pursuant to the

                 FLSA statute of limitations;

              b. Awarding liquidated damages in an amount equal to the minimum wage

                 award, or alternatively, awarding pre-judgment interest;

              c. Awarding reasonable attorney's fees and costs and expenses of the litigation
                 pursuant to 29 U.S.C. §216(b); and
              d. Ordering any other relief the Court deems just and proper.




                                              Page 4 of 6
 Case 6:19-cv-01639-WWB-DCI Document 1 Filed 08/22/19 Page 5 of 6 PageID 5



                              COUNT II-FLSA OVERTIME VIOLATIONS
        36.      Plaintiff re-alleges and re-avers paragraphs 1 through 25 of the Complaint as if fully
set forth herein.
        37.      Plaintiff worked in excess for forty (40) hours per week for which he did not receive
overtime compensation at the statutory rate of one and one-half times Plaintiff’s regular rate of
pay required by the FLSA.
        38.      Plaintiff was legally entitled to overtime pay at the statutory rate of one and one
half times Plaintiff’s regular rate of pay for all hours worked in excess of forty (40) hours per
week.
        39.      Defendants’ actions were willful and/or showed reckless disregard for the FLSA as
evidence by Defendants’ failure to compensate Plaintiff at the statutory rate of one and one half
times Plaintiff’s regular rate of pay, when they knew or should have known Plaintiff was entitled
to overtime compensation.
        40.      As a result of Defendants’ intentional willful and unlawful acts, Plaintiff has
suffered damages and lost compensation for all the time he worked over forty (40) hours per week.
        41.      Plaintiff is entitled to an award of reasonable attorneys' fees and costs pursuant to
29 U.S.C. §2l6(b).
        WHEREFORE, Plaintiff respectfully requests that judgment be entered in his
favor against Defendants;

              a. Declaring Defendants have violated the FLSA;
              b. Awarding Plaintiff overtime compensation in the amount due him for all hours
                 worked over forty (40) hours per week for the three years preceding this filing;
              c. Awarding Plaintiff liquidated damages in the amount of the overtime award;
              d. Awarding Plaintiff attorney's fees and costs and expenses;
              e. Awaiting Plaintiff pre-judgment interest, if applicable; and
              f. Ordering any other relief the Court deems just and proper.
                                        JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as a matter or right by jury.

Dated this 22nd of August, 2019.

                                              Page 5 of 6
Case 6:19-cv-01639-WWB-DCI Document 1 Filed 08/22/19 Page 6 of 6 PageID 6



                                         Respectfully,

                                         /s/ Richard V. Blystone
                                         Richard V. Blystone
                                         Florida Bar No. 0017207
                                         COTNEY CONSTRUCTION LAW, LLP
                                         919 Lake Baldwin Lane Suite A
                                         Orlando, Florida 32814
                                         Tel: 407-378-6575
                                         Fax: 813-902-7612
                                         rblystone@cotneycl.com
                                         tdm@dolneylaw.com
                                         courtfilings@cotneycl.com
                                         Attorney for Plaintiff




                                Page 6 of 6
